DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. § 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 04/12/2019, 03/09/2020, and 11/30/2020. The submissions are in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Abstract
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should be in narrative form and generally limited to a single paragraph on within the range of 50 to 150 words. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  
The abstract of the disclosure is objected to because:
The abstract is over 150 words in length.  
The filed abstract document contains reference numbers referring to the drawing which should be removed. 
Correction is required.  See MPEP § 608.01(b).


Claim Objections
5.	Claims 8-9 are objected to because of the following informalities:   
The limitation “A display apparatus” used in claims 8 and 9 should apparently be ---- The display apparatus ------ since they depend from independent claim 1. If Applicant intends to claim as independent claims, Applicant should rewrite in independent forms. 
		Appropriate correction is required.

Claim Rejections - 35 USC §112

6.    	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.    Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With regard to the feature of "the light changed in the optical path by the optical path changing unit is emitted to a quadrant adjacent to a quadrant on which incident light is incident" in claim 1, it is unclear and indefinite whether the "quadrant adjacent" indicates one of the quadrants adjacent to the quadrant on which the incident light is incident (in that case, it is unclear whether the quadrant is adjacent clockwise or counterclockwise) or quadrants adjacent on both sides (the quadrant adjacent clockwise and the quadrant adjacent counterclockwise). For the purpose of the search, the feature is interpreted in a delimited manner as follows on the basis of paragraphs 0066, 0100 and 0115 in the description of the present application: when the "quadrant on which the incident light is incident" is the third quadrant, the "quadrant adjacent" is the fourth quadrant (in other words, the quadrant adjacent counterclockwise).
Claims 2-15 are rejected to as being depended on a rejected base clam 1.




Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486